United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1262
Issued: October 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 5, 2020 appellant filed a timely appeal from a May 29, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of wage-loss compensation
in the amount of $3,357.72 for the period January 27 through November 11, 2017 for which she
was without fault; and (2) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 2 The facts and circumstances as set forth
in the Board’s prior order and decision are incorporated herein by reference. The relevant facts
are as follows.
On September 14, 1983 appellant, then a 36-year-old editor, filed an occupational disease
claim (Form CA-2) alleging that she sustained allergic contact dermatitis causally related to factors
of her federal employment. OWCP accepted the claim for allergic contact dermatitis and
vaginitis/vulvovaginitis. It placed appellant on the periodic rolls as of March 20, 1986 using a
recurrent pay rate date of October 13, 1985. Appellant returned to modified work as a clerk on
March 16, 1987 but stopped work on March 20, 1987.
On August 14, 2018 OWCP advised appellant of its preliminary determination that she
received an overpayment of compensation $3,562.97 because her spouse passed away on
January 26, 2017, but she continued to receive wage-loss compensation at the augmented rate of
75 percent through November 11, 2017. It further advised her of its preliminary determination
that she was at fault in the creation of the overpayment. OWCP requested that appellant complete
the enclosed overpayment questionnaire and submit supporting financial documents.
In a Form OWCP-20 dated September 5, 2018, appellant advised that she had monthly
income of $4,000.00 and total monthly expenses of $2,175.00. She related that she had no assets.
Appellant did not provide any supporting financial documentation.
By decision dated November 26, 2018, OWCP finalized the preliminary findings regarding
fact and amount of overpayment of compensation, but found that appellant was without fault in
the creation of the overpayment. It denied waiver of recovery of the overpayment as her income
exceeded her expenses by more than the allowed amount.
On April 22, 2019 appellant appealed to the Board. By decision dated January 9, 2020, the
Board found that the case was not in posture for a decision regarding whether OWCP properly
determined her pay rate for compensation purposes. The Board set aside the November 26, 2018
decision and remanded the case to OWCP for further development of the evidence to determine
appellant’s pay rate for compensation purposes.
On remand, OWCP requested clarification from the employing establishment regarding
appellant’s pay rate and recurrent pay rate dates.
In a letter dated March 2, 2020, the employing establishment responded to OWCP’s request
for clarification regarding appellant’s pay rate for compensation purposes and attached Form SF50s. It advised that her pay rate for compensation as of March 23, 1987, the date she stopped work
was $26,203.00 per year.

2

Order Remanding Case, Docket No. 03-0318 (issued June 4, 2004); Docket No, 05-0536 (issued October 24,
2006), petition for recon., denied, Docket No. 05-0536 (issued April 17, 2007); Docket No. 19-1150 (issued
January 9, 2020).

2

By decision dated May 29, 2020, OWCP found that appellant received an overpayment of
compensation in the amount of $3,357.72 for the period January 27 through November 11, 2017,
because she received compensation at the augmented rate instead of the basic rate when she had
no dependents. It noted that she had received a total of $32,017.43 for wage-loss compensation at
the augmented rate based on an eligible dependent and pay rate date of October 13, 1985 from
January 27 through November 11, 2017. Appellant, however, was only entitled to receive
$28,695.71 in compensation based on the appropriate two-thirds rate for lack of an eligible
dependent and pay rate date of March 23, 1987, resulting in a $3,357.72 overpayment. OWCP
found that she was without fault in the creation of the overpayment, but denied waiver of recovery
of the overpayment, noting that the OWCP-20 form submitted previously established that her
income exceed her expenses by more than the allowed amount. Lastly, it noted that appellant was
due a refund of $206.25 as she had paid in full the amount of $3,562.97.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from a personal injury sustained while in the performance of duty. 3 If the
disability is total, the United States shall pay the employee during the period of total disability the
basic compensation rate of 66 2/3 percent of his or her monthly pay. A disabled employee is
entitled to an augmented compensation rate of 75 percent if he or she has one or more dependents. 4
A dependent includes a husband or wife if: (a) he or she is a member of the same household
as the employee; (b) the spouse is receiving regular contributions from the employee for his or her
support; or (c) the employee has been ordered by a court to contribute spousal support. 5
If a claimant received compensation at the augmented rate during a period when he or she
did not have an eligible dependent, the difference between the compensation that was disbursed at
the 75 percent augmented rate and the compensation that should have been disbursed at the 66 2/3
percent basic rate constitutes an overpayment of compensation. 6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$3,357.72 for the period January 27 through November 11, 2017.
Appellant initially received compensation payments at the augmented rate of 75 percent
based on a pay rate date of October 13, 1985 as she was married and lived in the same household
as her husband. Her husband passed away on January 26, 2017. Appellant, however, continued
3

5 U.S.C. § 8102(a).

4

E.B., Docket No. 19-1571 (issued December 31, 2020); R.G., Docket No. 18-1251 (issued November 26, 2019);
O.R., 59 ECAB 432 (2008); id. at §§ 8105(a) and 8110(b).
5

5 U.S.C. § 8110(a)(2); see also O.B, Docket No. 19-0034 (issued April 22, 2019); K.S., Docket No. 15-0940
(issued September 9, 2015).
6

B.W., Docket No. 18-1412 (issued February 8, 2019); see Ralph P. Beachum, Sr., 55 ECAB 442, 445 (2004).

3

to receive compensation at the augmented rate after his death when she had no eligible dependents.
Fact of overpayment is, therefore, established.
Regarding the amount of the overpayment, the record supports that OWCP erroneously
paid appellant compensation based on the augmented rate of 75 percent based on a pay rate date
of October 13, 1985 for the period January 27 through November 11, 2017. Appellant was paid
$32,017.43 in FECA compensation for that period at the augmented rate of 75 percent and pay rate
date of October 13, 1985, but was entitled to only $28,695.71 at the 66 2/3 basic rate and pay rate
date of March 23, 1987. OWCP properly determined that the difference yielded an overpayment
of compensation in the amount of $3,357.72. The Board, thus, finds that OWCP properly
determined the fact and amount of the overpayment in this case. 7
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.8 Section 8129 of FECA 9 provides
that an overpayment must be recovered unless “incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of FECA or would
be against equity and good conscience.” Thus, a finding that appellant was without fault does not
automatically result in waiver of recovery of the overpayment. OWCP must then exercise its
discretion to determine whether recovery of the overpayment would defeat the purpose of FECA
or would be against equity and good conscience. 10
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics. 11 An individual’s liquid assets
include, but are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual
funds, and certificates of deposits. Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, furnishings/supplies,
7

O.B., supra note 5; W.A., Docket No. 18-0070 (issued May 14, 2018); see D.S., Docket No. 17-1224 (issued
August 28, 2017).
8

See T.D., Docket No. 20-0972 (issued January 28, 2021); L.D., Docket No. 18-1317 (issued April 17, 2019); P.J.,
Docket No. 18-0248 (issued August 14, 2018); Robert Atchison, 41 ECAB 83, 87 (1989).
9

5 U.S.C. § 8129(1)-(b); T.D., id.; A.C., Docket No. 18-1550 (issued February 21, 2019); see D.C., Docket No. 170559 (issued June 21, 2018).
10

T.D., id.; A.C., id.; see V.T., Docket No. 18-0628 (issued October 25, 2018).

11

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).

4

vehicle(s) above the two allowed per immediate family, retirement account balances (such as
Thrift Savings Plan or 401(k)), jewelry, and artwork.12
According to 20 C.F.R. § 10.437, recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse 13 To establish that a valuable right has been relinquished, it must be
shown that the right was, in fact, valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment. 14
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses , and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver
of recovery of the overpayment. 15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for waiver of recovery of
the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 16
Appellant reported that she had income totaling $4,000.00 and she listed total monthly
expenses of $2,176.00. As her monthly income exceeded her monthly expenses by $1,824.00,
OWCP properly found that she did not need substantially all of her monthly income to meet current
and ordinary living expenses.
The Board further finds that appellant has not established that recovery of the overpayment
would be against equity and good conscience because it has not been shown, for the reasons noted
above, that she would experience severe financial hardship in attempting to repay the debt, or that
a valuable right had been relinquished, or that a position had been changed for the worse in reliance

12

Id. at Chapter 6.400.4b(3)(a), (b).

13

20 C.F.R. § 10.437(a), (b).

14

Id. at § 10.437(b)(1).

15

Id. at § 10.438.

16

5 U.S.C. § 8129.

5

on the payment, which created the overpayment. 17 Therefore, OWCP properly denied waiver of
recovery of the overpayment.
Because it has not been established that, recovery of the overpayment would defeat the
purpose of FECA or be against equity and good conscience, the Board finds that OWCP has not
abused its discretion by denying waiver of recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $3,357.72 for the period January 27 through November 11, 2017
and properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

17

J.K., Docket No. 20-1190 (issued January 8, 2021); L.D., supra note 8; William J. Murphy, 41 ECAB 569, 57172 (1989).

6

